[Cite as State v. Thompson, 2012-Ohio-639.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ROSS COUNTY

STATE OF OHIO,                                     :
                                                   :
             Plaintiff-Appellee.                   :
                                                   :         Case No: 11CA3258
                                                   :
             v.                                    :
                                                   :         DECISION AND
ANTHONY THOMPSON,                                  :         JUDGMENT ENTRY
                                                   :
             Defendant-Appellant.                  :         Filed: February 15, 2012
                                                   :


                                              APPEARANCES:

Thomas M. Spetnagel and Paige J. McMahon, Spetnagel and McMahon, Chillicothe,
Ohio, for Appellant.

Matthew S. Schmidt, Ross County Prosecuting Attorney, and Richard W. Clagg, Ross
County Assistant Prosecuting Attorney, Chillicothe, Ohio, for Appellee.


Kline, J.:

        {¶1}      Anthony Thompson (hereinafter “Thompson”) appeals the judgment of the

Ross County Court of Common Pleas, which ordered Thompson to pay $14,706.48 in

restitution. On appeal, Thompson argues that the amount of restitution was not

established to a reasonable degree of certainty. However, because the trial court’s

Judgment Entry fails to provide a method for the payment of restitution, the entry is not

a final appealable order. Accordingly, we dismiss Thompson’s appeal for lack of

jurisdiction.

                                                   I.
Ross App. No. 11CA3258                                                               2


       {¶2}   This matter is before us for a second time. See State v. Thompson, 4th

Dist. No. 10CA3177, 2011-Ohio-1564. In Thompson, we dismissed Thompson’s appeal

for lack of a final appealable order.

       {¶3}   In brief, Thompson pled guilty to vehicular homicide, a first-degree

misdemeanor in violation of R.C. 2903.06(A)(3)(a). After we dismissed Thompson’s first

appeal, the trial court entered a judgment entry that orders Thompson “to pay restitution

as and for funeral expenses in the amount of $14,706.48.” The judgment entry does

not, however, specify who is entitled to that restitution.

       {¶4}   Thompson appeals and asserts the following assignment of error: “THE

TRIAL COURT ERRED IN ORDERING APPELLANT TO PAY AN AMOUNT OF

RESTITUTION THAT WAS NOT ESTABLISHED TO A REASONABLE DEGREE OF

CERTAINTY.”

                                              II.

       {¶5}   Before we may consider the merits of Thompson’s appeal, we must

determine whether a final appealable order exists. “A court of appeals has no

jurisdiction over orders that are not final and appealable.” State v. Baker, 119 Ohio

St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, ¶ 6, citing Section 3(B)(2), Article IV, Ohio

Constitution; see also R.C. 2505.02. “If a court’s order is not final and appealable, we

have no jurisdiction to review the matter and must dismiss the appeal.” State v. Darget,

4th Dist. No. 09CA3306, 2010-Ohio-3541, ¶ 4, citing Eddie v. Saunders, 4th Dist. No.

07CA7, 2008-Ohio-4755, ¶ 11. “If the parties do not raise the jurisdictional issue, we

must raise it sua sponte.” Darget at ¶ 4, citing Sexton v. Conley, 4th Dist. No.
Ross App. No. 11CA3258                                                                 3


99CA2655, 2000 WL 1137463, *2 (Aug. 7, 2000); Whitaker-Merrell v. Geupel Constr.

Co., 29 Ohio St.2d 184, 186, 280 N.E.2d 922 (1972).

       {¶6}    “A judgment entry ordering restitution is not final and appealable if the

entry fails to provide either the amount of restitution or the method of payment.” City of

Toledo v. Kakissis, 6th Dist. No. L-07-1215, 2008-Ohio-1299, ¶ 3, citing In re Holmes,

70 Ohio App.2d 75, 77, 434 N.E.2d 747 (1st Dist.1980) (“The order appealed from was

not a final appealable order, because it settled neither the amount of restitution nor the

method of payment.”). Here, the trial court’s judgment entry provides an amount of

restitution -- $14,706.48. But the judgment entry does not provide a method of

payment. That is, the judgment entry does not specify the intended recipient or

recipients of the restitution.

       {¶7}    We recently faced a similar situation in State v. Fite, 4th Dist. No.

10CA888, 2011-Ohio-507. In Fite, the trial court ordered the defendant to “‘to pay

restitution in the amount of $12,779.66.’” Id. at ¶ 2, quoting Judgment Entry on

Sentence at 3. But as the following quotation explains, we found that the judgment

entry in Fite was not a final appealable order:

               From the record, we can discern the trial court’s intentions

               as to the restitution amount. [One victim’s] funeral

               apparently cost $9,379.66, and [the other victim’s] funeral

               apparently cost $3,400. These two figures total $12,779.66,

               the amount of restitution in the judgment entry. However,

               the judgment entry does not provide how the $12,779.66

               should be divided among the victims’ survivors. The state
Ross App. No. 11CA3258                                                            4


              argues that we should “simply modify the restitution order to

              reflect the trial court’s obvious intentions with regard to

              whom restitution is due.” Brief of Appellee at 13. But after a

              thorough review of the record, we cannot determine the

              intended recipients of the restitution order. We recognize

              that the trial court mentioned the victims’ families during

              Fite’s sentencing hearing. As the trial court explained, “the

              Court * * * feels compelled that * * * whatever restitution for

              the imposition of the funeral expenses * * * that ha[ve] been

              placed upon the families that * * * Mr. Fite should be required

              to pay as much as he possibly can[.]” January 8, 2010

              Transcript at 40. Here, despite mentioning the victims’

              families in general, the trial court never mentioned who,

              specifically, should be repaid the victims’ funeral expenses.

              We cannot discern whether the victims’ parents, siblings,

              children, other family members, or some combination thereof

              are entitled to restitution. No payment can be completed

              without an intended recipient. Therefore, because the trial

              court did not provide a method for the payment of restitution,

              the Judgment Entry on Sentence is not a final appealable

              order. Fite at ¶ 6.

       {¶8}   Thompson’s judgment entry presents similar issues. The parties

stipulated that the victim’s funeral costs were $14,706.48 -- $9,893.70 for the funeral
Ross App. No. 11CA3258                                                               5


itself, $4,662.78 for the headstone, and $150 for the cemetery plot. But similar to Fite,

the trial court “never mentioned who, specifically, should be repaid the victims’ funeral

expenses.” Id. And after a thorough review of the record, “we cannot determine the

intended recipient[ or recipients] of the restitution order.” Id. Again, no payment can be

completed without an intended recipient. Therefore, we choose to follow Fite and find

that Thompson’s Judgment Entry is not a final appealable order. See State v. Hartley,

3rd Dist. No. 14-09-42, 2010-Ohio-2018, ¶ 5 (“[T]he November 2009 Judgment Entry

did not list any victims, did not describe how the restitution would be allocated among

the victims, and did not incorporate any document providing this information.”).

       {¶9}   Our decision conforms to traditional notions of what does or does not

constitute a final appealable order. This is so because the trial court’s judgment entry

leaves an issue unresolved. “‘A judgment that leaves issues unresolved and

contemplates that further action must be taken is not a final appealable order.’” State v.

Threatt, 108 Ohio St.3d 277, 2006-Ohio-905, 843 N.E.2d 164, ¶ 20, quoting Bell v.

Horton, 142 Ohio App.3d 694, 696, 756 N.E.2d 1241 (4th Dist.2001). Under R.C.

2929.28(A)(1), a trial court may impose “restitution by the offender to the victim of the

offender’s crime or any survivor of the victim[.]” (Emphasis added.) Therefore,

depending on the facts of a particular case, any number of people may be entitled to

restitution. And if a judgment entry does not specify who is entitled to that restitution,

the judgment entry leaves a significant issue unresolved. This is precisely what

happened in the trial court’s judgment entry.

       {¶10} In conclusion, we find no final appealable order in the present case. As a

result, we must dismiss Thompson’s appeal for lack of jurisdiction.
Ross App. No. 11CA3258              6


                         APPEAL DISMISSED.
Ross App. No. 11CA3258                                                             7


                                  JUDGMENT ENTRY

       It is ordered that the APPEAL BE DISMISSED. Appellant shall pay the costs
herein.

      The Court finds that there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Ross County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.

Abele, P.J.: Concurs in Judgment and Opinion.
McFarland, J.: Dissents.


                                  For the Court


                                  BY:_____________________________
                                     Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.